 



Exhibit 10.48
ASSIGNMENT AGREEMENT
This Assignment Agreement is entered into among Nortel Networks Inc., a Delaware
corporation, with offices at 2221 Lakeside Boulevard, Richardson, TX 75081
(“Nortel”), Triton PCS Equipment Company LLC, (“Customer”) a Delaware limited
liability corporation, having its chief executive office at 1100 Cassatt Road,
Berwyn, PA 19312 and SunCom Wireless Operating Company, LLC, a Delaware limited
liability corporation having its executive office at 1100 Cassatt Road, Berwyn,
PA 19312 (“Assignee”) effective as of the 15th day of May, 2005 (“Assignment
Agreement Effective Date”).
WHEREAS, Customer and Nortel are parties to a purchase and license agreement
dated May 16, 2002 (“Purchase Agreement”); and
WHEREAS, Customer and Assignee are wholly owned subsidiaries of SunCom Wireless,
Inc.; and
WHEREAS, Customer wishes to assign all of Customer’s rights and delegate all of
its duties and obligations under the Purchase Agreement to Assignee and wishes
Nortel to consent to such assignment;
NOW, THEREFORE, in consideration of the mutual covenants herein contained, the
parties agree as follows:

  1.   As of the Assignment Agreement Effective Date, Customer assigns,
transfers and sets over to Assignee, all of Customer’s rights, duties and
obligations under the Purchase Agreement including, but not limited to, with
respect to any purchase orders issued by Customer pursuant to the Purchase
Agreement prior to the Assignment Agreement Effective Date. Assignee hereby
accepts such assignment of all of Customer’s rights and delegation of all of
Customer’s duties and obligations to the same extent as if Assignee had executed
the Purchase Agreement and purchase orders in place of the Customer.     2.  
Nortel hereby consents to Customer’s transfer to Assignee of physical possession
of all software (and all copies thereof) that was previously furnished to
Customer pursuant to the Purchase Agreement (“Software”), in connection with
Customer’s transfer to Assignee of all of the associated hardware purchased by
Customer pursuant to the Purchase Agreement. Nortel further hereby consents to
the assignment by Customer of all of its rights and the delegation of all of
Customer’s duties and obligations under the Software license provisions
contained in the Purchase Agreement (“License”) to Assignee with respect to such
Software. Such License shall be at no additional charge to the extent of
Customer’s then currently authorized feature, usage, capacity and activation
levels. Assignee hereby accepts such assignment and delegation, including
without limitation, the obligation to hold the licensed Software and associated
documentation in confidence for the benefit of Nortel and/or its suppliers.

 



--------------------------------------------------------------------------------



 



  3.   Nothing contained in this Assignment Agreement shall be deemed to release
Customer or its successors in interest from any obligations of confidentiality
assumed by it pursuant to the Purchase Agreement with respect to any Software
transferred to Assignee or any Nortel confidential information.     4.   Nothing
contained in this Assignment Agreement or elsewhere shall be deemed to modify
the rights, warranties, remedies, liabilities and/or any limitation of rights,
warranties, remedies and liabilities contained in the Purchase Agreement.
Neither Customer nor Assignee shall have any greater rights, warranties or
remedies against Nortel than are provided to Customer under the Purchase
Agreement.     5.   This Assignment Agreement may be executed in duplicate
counterparts, each of which shall be deemed to be an original instrument.     6.
  This Assignment Agreement constitutes the entire agreement among Nortel,
Customer and Assignee with respect to the subject matter hereof and supersedes
all previous agreements, negotiations, writings, discussions or undertakings of
any nature whatsoever. The laws of the State of New York, exclusive of its
conflict of laws provisions, govern this Assignment Agreement.

IN WITNESS WHEREOF, the parties have executed this Assignment Agreement as of
the date first set forth above.

      Triton PCS Equipment Company, L.L.C.
By Its Manager: SunCom Wireless Management, Inc.   SunCom Wireless Operating
Company, L.L.C.
By Its Manager: SunCom Wireless Management, Inc.       By:     /s/ David D.
Clark
 
  By:     /s/ David D. Clark
 
Title/Date: David D. Clark, EVP & CFO, 6/10/05
 
  Title/Date: David D. Clark, EVP & CFO, 6/10/05
 
            Nortel Networks, Inc.     By:     /s/ R.K. Dodd
 
    Title/Date: President NA Carrier Sales

 
                    June 21, 2005    

 